Citation Nr: 1631240	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-35 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a personality disorder, claimed as bipolar disorder.  

2.  Entitlement to service connection for a personality disorder, claimed as bipolar disorder.  


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The appellant (Veteran) had active service from September 1995 to December 1997.  

This matter comes before the Board of Veterans' Appeals on appeal from a September 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), which reopened the claim for service connection for personality disorder (claimed as bipolar disorder), and denied the same claim.  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

During the pendency of this claim, the appellant was diagnosed with bipolar disorder and personality disorder.  Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  "Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Since the appellant has been diagnosed with different psychiatric disorders, the claim has been recharacterized as personality disorder claimed as bipolar disorder.  It is now reflected as such on the title page.  

The reopened claim of entitlement to service connection for personality disorder, claimed as bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  



FINDINGS OF FACT

1.  Service connection for personality disorder was denied by rating decision of May 2006.  The appellant was notified of the denial and his appellate rights in a letter of that same month and he did not timely appeal the decision within one year of the May 2006 notice of the denial.  

2.  Evidence received subsequent to the May 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for personality disorder, claimed as bipolar disorder.  


CONCLUSIONS OF LAW

1.  The May 2006 RO decision which denied service connection for personality disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).  
 
2.  Evidence submitted subsequent to the May 2006 denial of service connection for personality disorder, claimed as bipolar disorder, is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1105 (2015).  When an appellant seeks to reopen a claim based on new and material evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a); Jackson v. Principi, 265 F.3d at 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

The appellant's claim for service connection for personality disorder, was denied by rating decision of May 2006.   In that decision, service treatment records showed that the appellant was discharged from service due to a personality disorder.  A personality disorder is considered a congenital or developmental defect which is unrelated to service and is not subject to service connection.  38 C.F.R. § 3.303(c).

The appellant was notified of the denial of service connection in a letter of the same month and he did not appeal the denial within the applicable one year period.  Moreover, a review of the record failed to show receipt of evidence between May 2006 and May 2007, that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The May 2006 rating decision therefore became final.  

The appellant filed a claim in May 2011 for service connection for bipolar disorder.  Although submitted as a new claim, subject to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the issue became an issue to reopen the claim for service connection for personality disorder, claimed as bipolar disorder.  A September 2011 rating decision continued to deny the claim.  In this rating decision, the RO reopened the claim, finding new and material evidence had been submitted to reopen the claim for service connection for personality disorder, claimed as bipolar disorder, but continued to deny the claim for service connection as it was still found to be a personality disorder and a personality disorder is a congenital or developmental defect which is not subject to service connection.  

The evidence received since the May 2006 rating decision included duplicate service treatment records, a March 2011 VA medical statement, a September 2014 VA mental disorders examination with medical opinion, and an October 2015 statement from the appellant's best friend in support of his claim.  

Service treatment records are duplicates of already submitted and reviewed records.  These records, which were available when the claim was previously denied in May 2006, are not new to the instant claim.   

The appellant underwent a VA mental disorders examination in September 2014.  The diagnosis was personality disorder with both anti-social and borderline features.  The examiner stated that it was at least as likely as not that the appellant's behavior in service (fighting and attempted suicide ) and behavior since service were caused by or as a result of and consistent with a personality disorder with both anti-social and borderline features.  The personality disorder was considered a congenital or developmental defect which is not subject to service connection.  Therefore, it is not new and material evidence to reopen the instant claim.  

An October 2015 statement from the appellant's best friend in support of his claim was submitted.  This statement, indicated by his friend, related that the appellant's symptomatology while in service and after service was different than his behavior prior to service.  It was also stated by his friend that they had been friends since early elementary school.  The friend did not indicate any psychiatric/medical experience on the part of the statement's author.  The evidence presented at that time was new, as it had not been before the VA before.  However, it is not material as it did not raise a reasonable possibility of substantiating the claim.  

Finally, the March 2011 VA medical statement is new and material evidence.  The VA examiner stated, in pertinent part, that the appellant was demonstrating symptoms of bipolar disorder, type I, which appeared to be as likely as not manifested during his active service.  The examiner discussed the appellant's inservice behavior and treatment, his treatment from Genesee County Community Health (GCCMH) since service, his incarceration, and his present outpatient treatment at the Ann Arbor Health System, Flint Community Based Outpatient Clinic.  The evidence is new because it was not previously before decisionmakers.  This evidence is also material because the examiner's explanation of the appellant's mental health disorder would raise a reasonable possibility of substantiating the claim because when considered with the other evidence, the records would at least trigger the Secretary's duty to assist by providing an additional medical opinion.  Therefore, the March 2011 VA medical statement is new and material.  

The Court interprets the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  In Shade v. Shinseki, 24 Vet. App. 110 (2010), it was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the appellant to provide medical nexus evidence to reopen his claim.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the other evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Therefore, since the Board finds the March 2011 VA medical statement to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review.  



ORDER

New and material evidence to reopen the claim for service connection for personality disorder, claimed as bipolar disorder, having been received, the claim, to this extent, is granted.  


REMAND

Further development is necessary in this case. 

 At the outset, the issue of entitlement to service connection for personality disorder, claimed as bipolar disorder, has been reopened.  This issue is now to be reviewed on a de novo basis.  

The Veteran claims that he has bipolar disorder, which was misdiagnosed in service as personality disorder, and he has had the same disability since that time to the present.  

It is important to note that there is medical evidence in the Veteran's service treatment records, indicating that he attempted suicide by hanging while in service.  He was hospitalized, and diagnosed with personality disorder.  Shortly thereafter, he was separated from the Navy with a personality disorder.  

The appellant underwent VA examination in September 2014.  It was reported that the appellant had social security disability benefits, was treated at GCCMH since 2000, was incarcerated shortly after service, and was presently in receipt of treatment at Ann Arbor Health System, Flint Community Based Outpatient Clinic.  

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit  held that VA's duty to obtain Social Security Administration (SSA) records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, it is clear that the appellant is in receipt of SSA disability benefits, and the appellant stated that he receives benefits for his condition he had in service.  Since the potential relevancy of the SSA decision and the records it considered cannot be ignored, these records are necessary for review before a decision may be made regarding his claim.  

Additionally, the record indicated that the appellant was incarcerated shortly after service.  Those records are of relevancy, as it is not clear whether he was treated for a mental health disorder while incarcerated immediately after service.  These records should be sought in connection with this claim.  

The record also reveal that the appellant has undergone mental health treatment at GCCMH since 2000.  Those records should also be sought and associated with the claims record.  

A March 2011 statement from VA indicated that the appellant presently undergoes treatment at Ann Arbor Health System, Flint Community Based Outpatient Clinic.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should attempt to obtain and associate with the claims file all outstanding VA records, to include the VA outpatient treatment records  

Finally, the appellant underwent a VA mental disorders examination in September 2014.  During that examination, the examiner did not address the March 2011 VA treatment letter indicating that the appellant was diagnosed bipolar disorder which as likely as manifested during active duty, compared to the September 2014 opinion indicating that the appellant has personality disorder.  The exact etiology of the appellant's psychiatric disorder is unclear, whether it was incurred in service, whether it occurred after service, or whether his diagnosed personality disorder in service was superimposed by a psychiatric disorder during service.  Therefore, a VA mental disorders examination is necessary in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA or non-VA treatment records not a part of the record when the claims file was last reviewed.  Specifically, VA Ann Arbor Health System, Flint Community Based Outpatient Clinic, and private outpatient GCCMH records should be sought and associated with the claims file.  Appropriate release of information forms are necessary to be obtained for any private treatment records.  

2.  Obtain a copy of the decision and records considered by the Social Security Administration  in making its decision for Social Security disability benefits.  Any negative response should be included with the claims file.  
 
3.  The AOJ should request the appellant to identify all institutions of incarceration at which he received mental health treatment, and, after receipt of appropriate consent from the appellant, should seek any records of mental health treatment from such institutions and associate those records with the claims file.  Any negative response should be included with the claims file.  

4.  Following completion of the above, the AOJ should arrange for an appropriate VA mental disorders examination to determine the nature and etiology of any of the appellant's acquired psychiatric disorder(s).  All indicated studies should be performed.  In connection with the examination, the claims file, to include Virtual VA and VBMS e-folders, must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims file, to include Virtual VA and VBMS e-folders, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's acquired psychiatric disorder, if any, is the result of service, or was otherwise causally related to his service.  The examiner should address all of the psychiatric diagnoses of record. 

If the appellant manifested a personality disorder during service, the examiner should opine whether there was any superimposed acquired psychiatric disorder in connection with the personality disorder, to include bipolar disorder.  If so, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the identified superimposed psychiatric disorder is related to the Veteran's active service.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 
 
5.  Following completion of the above and any other development or action deemed necessary, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, the appellant and his attorney should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if deemed appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


